Deen, Judge.
The defendant was charged and convicted of making a series of harassing telephone calls. He was represented by counsel of his choice in the trial court, and no transcript of the proceedings was made. The enumerations of error are (a) that the judge’s attitude toward defendant was "impatient and intimidating”; and (b) he erred in the admission of certain evidence offered by the state and the exclusion of certain testimony offered by the defendant.
This is a misdemeanor case, as to which it is discretionary with the court whether to require reportage and transcription of evidence. Code Ann. § 6-805 (b). There is no indication that the defendant sought to have the testimony reported. Where the case is not reported and no agreed transcript is prepared "the decision of the trial judge thereon shall be final and not subject to review.” Code Ann. § 6-805 (g). All the enumerations of error require a brief of evidence for decision by this court. "Where consideration of the errors enumerated is dependent on the transcript of evidence and proceedings, this court has nothing to review without such transcript.” Brown v. State, 223 Ga. 540 (156 SE2d 454).

Judgment affirmed.


Eberhardt, P. J., and Stolz, J., concur.

Thomas C. Umstead, pro se.
Hinson McAuliffe, Solicitor, James L. Webb, Frank A. Bowers, for appellee.